 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 CASE NO. 20-23

10           v.                                            DETENTION ORDER

11   JAQUAN JACKSON,

12                              Defendant.

13          The Court has conducted a detention hearing under 18 U.S.C. § 3142(f), and concludes

14   there are no conditions which the defendant can meet which would reasonably assure the

15   defendant’s appearance as required or the safety of any other person and the community.

16         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

17          Defendant is charged with felon in possession of a firearm. Defendant has a lengthy

18   criminal history going back to 2010. He has convictions for assault, delivery of cocaine, and has

19   twice been convicted of being a felon in possession of a firearm. The alleged offense came to the

20   attention of the police when a witness called and said there was an argument going on in a

21   parking lot and one of the individuals appeared to have a gun. The alleged offense also occurred

22   while defendant was on supervised release following a conviction in the United States District

23   Court for felon in possession in the District of Oregon.

            It is therefore ORDERED:


     DETENTION ORDER - 1
 1          (1)     Defendant shall be detained pending trial and committed to the custody of the

 2   Attorney General for confinement in a correctional facility separate, to the extent practicable,

 3   from persons awaiting or serving sentences, or being held in custody pending appeal;

 4          (2)     Defendant shall be afforded reasonable opportunity for private consultation with

 5   counsel;

 6          (3)     On order of a court of the United States or on request of an attorney for the

 7   Government, the person in charge of the correctional facility in which Defendant is confined

 8   shall deliver the defendant to a United States Marshal for the purpose of an appearance in

 9   connection with a court proceeding; and

10          (4)     The Clerk shall provide copies of this order to all counsel, the United States

11   Marshal, and to the United States Probation and Pretrial Services Officer.

12          DATED this 3rd day of April, 2020.

13

14                                                                A
                                                           BRIAN A. TSUCHIDA
15                                                         Chief United States Magistrate Judge

16

17

18

19

20

21

22

23




     DETENTION ORDER - 2
